COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      In re Valero Refining - Texas, L.P. and Valero Refining Co. Texas

Appellate case number:    01-14-00149-CV

Trial court case number: 2012-56551

Trial court:              215th District Court of Harris County

        The Court requests a response from Real Party in Interest Harris County Appraisal
District to the Petition for Mandamus. The response, if any, should be filed with the Court by
March 14, 2014.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                   X Acting individually    Acting for the Court


Date: February 20, 2014